EXHIBIT 10.24
SUBORDINATED GUARANTOR SECURITY AGREEMENT
          THIS SUBORDINATED GUARANTOR SECURITY AGREEMENT (together with all
amendments and other modifications, if any from time to time hereto, this
“Security Agreement”), is dated as of February 20, 2009, by and among EACH OF
THE GRANTORS SIGNATORY HERETO AND EACH ADDITIONAL PARTY THAT BECOMES A GRANTOR
HERETO PURSUANT TO SECTION 23 HEREOF (together with their respective successors
and assigns, collectively “Grantors” and each individually “Grantor”), and Asta
Group, Incorporated ( “Asta Group”).
W I T N E S S E T H:
     Whereas, pursuant to two subordinated promissory notes, dated the date
hereof, one in the principal amount of $7,526,278 (the “$7.5 Million Note”) and
one in the principal amount of $700,000 (the “$700,000 Note,” and with the $7.5
Million Note, the “Notes”), Asta Funding, Inc. (“Asta Funding”) has agreed to
pay Asta Group the respective principal amounts of $7,526,278 and $700,000, plus
interest thereon;
     Whereas, in connection with the fourth amendment to that certain
receivables financing agreement, dated as of March 2, 2007 (as amended,
supplemented or otherwise modified from time to time, the “Receivables Financing
Agreement”), among Palisades Acquisition XVI, LLC (the “Borrower”), Palisades
Collection, L.L.C., as servicer, Fairway Finance Company, LLC, BMO Capital
Markets Corp., as administrator and collateral agent (the “BMO Collateral
Agent”), and Bank of Montreal, Asta Group collaterally assigned the $700,000
Note to the Collateral Agent, as additional security for the obligations of the
Borrower under the Receivables Financing Agreement;
     Whereas, the Grantors have entered into the Subordinated Limited Recourse
Guaranty Agreement, dated as of the date hereof (as amended, supplemented or
otherwise modified from time to time, the “Guaranty”) in favor of Asta Group;
     WHEREAS, the Grantors have agreed to grant a security interest in certain
collateral to Asta Group in order to secure the Grantors’ obligations to Asta
Group under the Guaranty;
     WHEREAS, the senior secured creditors of Grantors have, as a condition to
consenting to the Guaranty and this Security Agreement, required that Asta Group
subordinate their liens and claims as set forth in the Senior Creditor
Intercreditor Agreement;
     WHEREAS, the Grantors and Asta Funding have agreed to grant a security
interest in certain collateral to the BMO Collateral Agent in order to further
secure the Borrower’s obligations under the Receivables Financing Agreement; and
     WHEREAS, the BMO Collateral Agent and Asta Group have agreed to enter into
the Junior Creditor Intercreditor Agreement to provide, among other things, that
its liens will be pari pasu .

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, THE PARTIES HERETO FOR GOOD AND VALUABLE CONSIDERATION
AGREE AS FOLLOWS:
          1. DEFINED TERMS.
               (a) Unless otherwise defined herein, terms defined in the
Guaranty are used in this Security Agreement (including the recitals hereof) as
therein defined. All other terms contained in this Security Agreement, unless
the context indicates otherwise or such terms are defined below, have the
meanings provided for by the UCC to the extent the same are used or defined
therein and, otherwise, as set forth in the Guaranty. In addition, the following
terms shall have the following meanings (such meanings to be applicable to both
the singular and plural forms of the terms defined):
               “Asta Funding” has the meaning set forth in the preamble; or its
permitted successors or assigns.
               “Collateral” has the meaning set forth in Section 2.
               “Asta Group” has the meaning set forth in the preamble; or its
permitted successors or assigns.
               “Event of Default” has the meaning set forth in either of the
Notes.
               “Excluded Assets” has the meaning set forth in Section 2(a).
               “Guaranty” has the meaning set forth in the preamble.
               “IDB” means Israel Discount Bank of New York, a New York banking
corporation, in its capacity as collateral agent, together with its successors
and assigns.
               “Loan Agreement” means the Fourth Amended and Restated Loan
Agreement, entered into as of July 11, 2006, by and among Asta Funding, each of
the borrowers party thereto, each of the guarantors party thereto, IDB and
Merrill Lynch Capital, as amended, supplemented or otherwise modified from time
to time.
               “Intercreditor Agreements” means the Senior Lender Intercreditor
Agreement and the Junior Lender Intercreditor Agreement.
               “Junior Lender Intercreditor Agreement” means the intercreditor
agreement, dated as of the date hereof, by and between Asta Group and the BMO
Collateral Agent.
               “Lien” means any mortgage, lien, pledge, charge, right, claim,
security interest or encumbrance of any kind of or on any Person’s assets or
properties in favor of any other Person (including any UCC financing statement
or any similar instrument filed against such Person’s assets or properties).

 



--------------------------------------------------------------------------------



 



               “Permitted Encumbrances” means any “Senior Lien” (as defined in
the Senior Lender Intercreditor Agreement), any “Junior Lien” (as defined in the
Junior Lender Intercreditor Agreement), Liens permitted under any “Senior
Indebtedness” (as defined in the Senior Lender Intercreditor Agreement) or
otherwise consented to by the “Senior Agent” (as defined in the Senior Lender
Intercreditor Agreement), and purchase money Liens against assets other than
Portfolios.
               “Portfolio” means each group or pool or consumer loans acquired
by any of the Borrowers (as defined in the IDB Loan Agreement) from a single
seller (or seller and its affiliates) in a single purchase transaction, which
consumer loans are recorded and administered in the books and records of the
Borrower acquiring the same as a separate group or pool of consumer loans.
               “Portfolio Acquisition Document” means the purchase and other
agreements between a Credit Party (as defined in the Loan Agreement) and the
seller of each Portfolio, as each may be amended.
               “Security Agreement” has the meaning set forth in the preamble.
               “Senior Lender Creditor Intercreditor Agreement” means the
subordination and intercreditor agreement, dated as of the date hereof, by and
between IDB and Asta Group.
               “Servicing Agreement” has the meaning set forth in
Section 2(a)(xvii).
               “Tangible Net Worth” means, with respect to the Grantors, the
aggregate shareholders’ equity (or the equivalent thereof) of the Grantors
calculated in accordance with GAAP consistently applied after subtracting
therefrom the aggregate amount of the Grantors’ intangible assets (as determined
in accordance with GAAP), including, without limitation, goodwill, franchises,
licenses, patents, trademarks, tradenames, copyrights and service marks and
after subtracting any equity of the Borrower calculated in accordance with GAAP.
               “Tangible Net Worth Trigger Event” means on any date that the
Tangible Net Worth is less than $50,000,000.
               (b) “UCC jurisdiction” means any jurisdiction that has adopted
all or substantially all of Article 9 as contained in the 2000 Official Text of
the Uniform Commercial Code, as recommended by the National Conference of
Commissioners on Uniform State Laws and the American Law Institute, together
with any subsequent amendments or modifications to the Official Text.
          2. GRANT OF LIEN.
               (a) To secure the prompt and complete payment, performance and
observance of all of the Guaranteed Obligations, each Grantor hereby grants,
assigns, conveys, mortgages, pledges, hypothecates and transfers to Asta Group,
a security interest in and Lien that is prior to any Lien or security interest
other than Permitted Encumbrances upon all of its right, title and interest in,
to and under all property, including personal property and other assets,

 



--------------------------------------------------------------------------------



 



whether now owned by or owing to, or hereafter acquired by or arising in favor
of such Grantor (including under any trade names, styles or derivations
thereof), and whether owned or consigned by or to, or leased from or to, such
Grantor, and regardless of where located (all of which being hereinafter
collectively referred to as the “Collateral”), including, without limitation,
the following:
                    (i) all Accounts;
                    (ii) all Chattel Paper (including Electronic chattel paper
and Tangible chattel paper);
                    (iii) all Documents;
                    (iv) all General Intangibles (including Payment intangibles
and Software and tax refunds);
                    (v) all Contracts;
                    (vi) all Licenses;
                    (vii) all Goods (including Inventory, Equipment and
Fixtures);
                    (viii) all Consumer Loans;
                    (ix) all Instruments;
                    (x) all Investment Property;
                    (xi) all Intellectual Property;
                    (xii) all Deposit Accounts and Securities Accounts of any
Grantor, and all other bank accounts and all deposits therein;
                    (xiii) all money, cash or cash equivalents of any Grantor;
                    (xiv) all Supporting Obligations and Letter-of-credit rights
of any Grantor;
                    (xv) all Commercial tort claims;
                    (xvi) without limiting any of the foregoing, all Portfolios
and Portfolio Acquisition Documents and all accounts receivable, consumer
receivables, rights to payment of a monetary obligation, whether or not earned
by performance, and other Accounts constituting any or all of the Portfolios;
                    (xvii) the Collateral (as defined in the Senior Lender
Intercreditor Agreement); and

 



--------------------------------------------------------------------------------



 



                    (xviii) all right, title and interest of Grantors in and to
all servicing agreements, master servicing agreements, servicing and collection
agreements and other similar contracts and agreements relating to any Portfolio
(or any portion of a Portfolio) or Account (the “Servicing Agreements”) and any
right to payment arising under the Servicing Agreements; and to the extent not
otherwise included, all Proceeds, tort claims, insurance claims and other rights
to payments not otherwise included in the foregoing and products of the
foregoing and all accessions to, substitutions and replacements for, and rents
and profits of, each of the foregoing.
Notwithstanding the foregoing, the Collateral shall not include any assets
leased or licensed to any Grantor from any unaffiliated third party if the
granting of a security interest therein is prohibited by or otherwise would
materially breach the terms of such lease or license (the property covered by
such lease or license being hereinafter referred to as “Excluded Assets”).
          3. COLLATERAL AGENT’S AND SECURED PARTIES’ RIGHTS: LIMITATIONS ON
COLLATERAL AGENT’S AND SECURED PARTIES’ OBLIGATIONS.
               (a) It is expressly agreed by Grantors that, anything herein to
the contrary notwithstanding, each Grantor shall remain liable for the
Collateral and all aspects of the Collateral. Asta Group shall have no
obligation or liability under any Contract or License by reason of or arising
out of this Security Agreement or the granting herein of a security interest or
Lien thereon or the receipt by Asta Group of any payment relating to any
Contract or License pursuant hereto. Asta Group shall not be required or
obligated in any manner to perform or fulfill any of the obligations of any
Grantor under or pursuant to any Contract or License, or to make any payment, or
to make any inquiry as to the nature or the sufficiency of any payment received
by it or the sufficiency of any performance by any party under any Contract or
License, or to present or file any claims, or to take any action to collect or
enforce any performance or the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.
               (b) Subject to the terms of the Intercreditor Agreements and the
limitations set forth in the Guaranty, Asta Group may, at any time upon the
occurrence and continuance of an Event of Default, upon notice to any Grantor,
notify account debtors and/or servicers thereof and other Persons obligated on
the Collateral that Asta Group has a security interest therein, and that
payments shall be made directly to Asta Group upon the occurrence of an Event of
Default. Subject to the terms of the Intercreditor Agreements and the
limitations set forth in the Guaranty, upon the occurrence and during the
continuance of an Event of Default, at the request of Asta Group, in its
reasonable business discretion, each Grantor shall notify account debtors and
other Persons obligated on the Collateral that Asta Group has a first-priority
security interest in the Collateral (subject to Permitted Encumbrances). Once
any such notice has been given to any account debtor or other Person obligated
on the Collateral, the affected Grantor shall not give any contrary instructions
to such account debtor or other Person without Asta Group’s prior written
consent.
               (c) Subject to the terms of the Intercreditor Agreements and the
limitations set forth in the Guaranty, Asta Group may at any time in Asta
Group’s own name, in the name of a nominee of Asta Group or in the name of any
Grantor communicate (by mail, telephone, facsimile or otherwise) with account
debtors and/or servicers thereof, any parties to

 



--------------------------------------------------------------------------------



 



Contracts and obligors in respect of Instruments to verify, to Asta Group’s
satisfaction, the existence, amount, terms of, and any other matter relating to,
Accounts, payment intangibles, Instruments or Chattel Paper or other Collateral.
          4. REPRESENTATIONS AND WARRANTIES. Each Grantor represents and
warrants that:
               (a) Each Grantor has rights in and the power to transfer each
item of the Collateral (other than Excluded Assets) upon which it purports to
grant a security interest and Lien hereunder, free and clear of any and all
Liens other than Permitted Encumbrances.
               (b) No effective security agreement, financing statement,
equivalent security or Lien instrument or continuation statement covering all or
any part of the Collateral is on file or of record in any public office, except
such as may have been filed (i) by any Grantor in favor of Asta Group pursuant
to this Security Agreement or the other Guarantor Security Documents, (ii) in
connection with any other Permitted Encumbrances, and (iii) financing statements
describing a Grantor’s purchase or sale of Collateral.
               (c) This Security Agreement is effective to create a valid and
continuing security interest in and other Lien (as applicable) on the Collateral
and, upon the filing of the appropriate financing statements listed on
Schedule I attached hereto, a perfected security interest in favor of Asta Group
on the Collateral, with respect to which a security interest may be perfected by
filing pursuant to the UCC. Such security interest in favor of Asta Group is
senior and prior to all other security interests and Liens in the Collateral,
except Permitted Encumbrances, and is enforceable as such as against any and all
creditors of and purchasers from any Grantor (other than purchasers and lessees
of Accounts in the ordinary course of business and non-exclusive licensees of
General Intangibles in the ordinary course of business). All action by any
Grantor necessary or reasonably desirable to protect and perfect such Lien on
each item of the Collateral has been duly taken which can be perfected by filing
a UCC financing statement.
               (d) Upon the occurrence of the Tangible Net Worth Trigger Event
(for so long as the Tangible Net Worth Trigger Event continues) and to the
extent that all Senior Indebtedness has been Paid in Full, upon the request of
Asta Group, the Grantors shall prepare a schedule from time to time upon the
request of Asta Group listing all Instruments and Chattel Paper of each Grantor.
The Lien of Asta Group on the Collateral listed on such schedule is senior and
prior to all other Liens, except Permitted Encumbrances, that would be prior to
the Liens in favor of Asta Group as a matter of law, and is enforceable as such
against any and all creditors of and purchasers from any Grantor.
               (e) Each Grantor’s name as it appears in official filings in the
state of its incorporation or other organization, the type of entity of each
Grantor (including corporation, partnership, limited partnership or limited
liability company), organizational identification number issued by each
Grantor’s state of incorporation or organization or a statement that no such
number has been issued, each Grantor’s state of organization or incorporation,
and the location of each Grantor’s chief executive office, are set forth on
Schedules [IIA] — [IIG], respectively, hereto. Each Grantor has only one state
of incorporation or organization.

 



--------------------------------------------------------------------------------



 



               (f) With respect to Accounts: (i) the Accounts are owned by
Grantors, free and clear of all Liens, except for Permitted Encumbrances; and
(ii) Grantors have the right to pursue the collection of the Accounts.
          5. COVENANTS. Each Grantor, jointly and severally, covenants and
agrees with Asta Group that from and after the date of this Security Agreement
and until the Guaranteed Obligations have been indefeasibly paid in full:
               (a) Further Assurances.
                    (i) Upon the occurrence of the Tangible Net Worth Trigger
Event (for so long as the Tangible Net Worth Trigger Event continues), upon the
written request of Asta Group and at the sole expense of Grantors, each Grantor
shall promptly and duly execute and deliver any and all such further instruments
and documents and take such further actions with respect to any Collateral
valued (in accordance with GAAP) at or above twenty-five thousand dollars
($25,000) as Asta Group may reasonably deem desirable to obtain the full
benefits of this Security Agreement and of the rights and powers herein granted.
Each Grantor hereby authorizes Asta Group to file and record in such public
records offices as Asta Group may reasonably determine such financing statements
as Asta Group may reasonably determine relative to the transactions contemplated
by this Security Agreement.
                    (ii) Each Grantor hereby irrevocably authorizes Asta Group
any time and from time to time to file in any filing office in any UCC
jurisdiction any initial financing statements and amendments thereto that
(a) indicate the Collateral (i) as all assets of such Grantor or words of
similar effect, regardless of whether any particular asset comprised in the
Collateral falls within the scope of Article 9 of the UCC or such jurisdiction,
or (ii) as being of an equal or lesser scope or with greater detail, and
(b) contain any other information required by part 5 of Article 9 of the UCC for
the sufficiency or filing office acceptance of any financing statement or
amendment, including whether such Grantor is an organization, the type of
organization and any organization identification number issued to such Grantor.
Each Grantor agrees to furnish any such information to Asta Group promptly upon
request. Each Grantor also ratifies its authorization for Asta Group to have
filed in any UCC jurisdiction any initial financing statements or amendments
thereto if filed prior to the date hereof.
                    (iii) Subject to the terms of the Intercreditor Agreements,
upon the occurrence of the Tangible Net Worth Trigger Event, upon the request of
Asta Group, each Grantor shall promptly notify Asta Group of any material
commercial tort claim (as defined in the UCC) acquired by it and unless
otherwise consented by Asta Group, such Grantor shall enter into a supplement to
this Security Agreement, granting to Asta Group a Lien in such material
commercial tort claim.
               (b) Maintenance of Records. Grantors shall keep and maintain, at
their own cost and expense, records of the Collateral kept in the ordinary
course of business, including a record of any and all payments received and any
and all credits granted with respect to the Collateral and all other dealings
with the Collateral.

 



--------------------------------------------------------------------------------



 



               (c) Indemnification. Subject to the limitations set forth in the
Intercreditor Agreements and the Guaranty, in any suit, proceeding or action
brought by Asta Group relating to any Collateral for any sum owing with respect
thereto or to enforce any rights or claims with respect thereto, each Grantor
will save, indemnify and keep Asta Group harmless from and against all expense
(including reasonable attorneys’ fees and expenses), loss or damage suffered by
reason of any defense, setoff, counterclaim, recoupment or reduction of
liability whatsoever of the account debtor or other Person obligated on the
Collateral, arising out of a breach by any Grantor of any obligation thereunder
or arising out of any other agreement, indebtedness or liability at any time
owing to, or in favor of, such obligor or its successors from such Grantor,
except in the case of Asta Group, to the extent: (i) such expense, loss, or
damage is attributable to the gross negligence or willful misconduct of Asta
Group as finally determined by a court of competent jurisdiction, or (ii) of
Asta Group’s failure to act in a commercially reasonable manner (as finally
determined by a court of competent jurisdiction) such that such failure is
determined by a court of competent jurisdiction to be egregious, unconscionable
and beyond the standards of experienced commercial lenders in similar
circumstances. All such obligations of Grantors shall be and remain enforceable
against and only against Grantors and shall not be enforceable against Asta
Group.
               (d) Compliance with Terms of Accounts, etc. In all material
respects, each Grantor will perform and comply with all obligations in respect
of the Collateral and all other agreements to which it is a party or by which it
is bound relating to the Collateral.
               (e) Limitation on Liens on Collateral. No Grantor will create,
permit or suffer to exist, and each Grantor will defend the Collateral against,
and take such other action as is necessary to remove, any Lien on the Collateral
except Permitted Encumbrances, and will defend the right, title and interest of
Asta Group in and to any of such Grantor’s rights under the Collateral against
the claims and demands of all Persons whomsoever.
               (f) Limitations on Disposition. On or after the occurrence of the
Tangible Net Worth Trigger Event (for so long as the Tangible Net Worth Trigger
Event continues), no Grantor will sell, license, lease, transfer or otherwise
dispose of any of the Collateral, or attempt or contract to do so, except for
sales of Accounts and Portfolios in the ordinary course of business, as
permitted by the Intercreditor Agreements or as consented to by the Senior
Creditor (as defined in the Intercreditor Agreement as of the date hereof or
such other definition after the date hereof as is consented to in writing by the
Guarantors).
               (g) Notices. On or after the occurrence of the Tangible Net Worth
Trigger Event (for so long as the Tangible Net Worth Trigger Event continues),
Grantors will advise Asta Group promptly, in reasonable detail, (i) of Liens in
aggregate of $100,000 (other than Permitted Encumbrances) made or asserted
against any of the Collateral, and (ii) of the occurrence of any other event
which could reasonably be expected to have a material adverse effect on the
aggregate value of the Collateral or on the Liens created hereunder or under any
other Guarantor Security Document. The Guarantors shall cause the termination of
any Liens on the Collateral (other than Permitted Encumbrances) in excess of
$100,000 in the aggregate within 30 days after such Liens attach to the
Collateral.

 



--------------------------------------------------------------------------------



 



               (h) No Reincorporation. No Grantor shall reincorporate or
reorganize itself under the laws of any jurisdiction other than the jurisdiction
in which it is incorporated or organized as of the date hereof without giving at
least 10 days prior notice to Asta Group.
               (i) Terminations; Amendments Not Authorized. Except after the
Guaranteed Obligations are indefeasibly paid in full in cash (in which case,
each Grantor is so authorized), each Grantor acknowledges that it is not
authorized to file any financing statement or amendment or termination statement
with respect to any financing statement without the prior written consent of
Asta Group and agrees that it will not do so without the prior written consent
of Asta Group.
               (j) Tangible Net Worth Trigger Event. The Grantors shall promptly
notify Asta Group of the occurrence of a Tangible Net Worth Trigger Event.
          6. REMEDIES: RIGHTS UPON DEFAULT.
               (a) Subject to the terms of the Intercreditor Agreements and the
Guaranty, in addition to all other rights and remedies granted to it under this
Security Agreement, the Guaranty, the Guarantor Security Documents and under any
other instrument or agreement securing, evidencing or relating to any of the
Guaranteed Obligations, if any Event of Default shall have occurred and is
continuing, after thirty (30) days written notice to Grantors, and subject to
the terms of the Intercreditor Agreements, Asta Group may exercise all rights
and remedies of a secured party under the UCC. Without limiting the generality
of the foregoing, but subject to the terms of the Intercreditor Agreements and
the Guaranty and such notice, to the extent permitted by law, each Grantor
expressly agrees that in any such event Asta Group, without demand of
performance or other demand, advertisement or notice of any kind (except the
notice specified below of time and place of public or private sale) to or upon
such Grantor or any other Person (all and each of which demands, advertisements
and notices are hereby expressly waived to the maximum extent permitted by the
UCC and other applicable law), may forthwith enter upon the premises of such
Grantor where any Collateral is located through self-help, without judicial
process, without first obtaining a final judgment or giving such Grantor or any
other Person notice and opportunity for a hearing on Asta Group’s claim or
action and may collect, receive, assemble, process, appropriate and realize upon
the Collateral, or any part thereof, and may forthwith sell, lease, license,
assign, give an option or options to purchase, or sell or otherwise dispose of
and deliver said Collateral (or contract to do so), or any part thereof, in one
or more parcels at a public or private sale or sales, at any exchange at such
prices as it may deem acceptable, for cash or on credit or for future delivery
without assumption of any credit risk. Subject to the terms of the Intercreditor
Agreements, the Guaranty and after such notice, Asta Group shall have the right
upon any such public sale or sales and, to the extent permitted by law, upon any
such private sale or sales, to purchase for the benefit of Asta Group, the whole
or any part of said Collateral so sold, free of any right or equity of
redemption, which equity of redemption each Grantor hereby waives and releases.
Such sales may be adjourned and continued from time to time with or without
notice. Asta Group shall have the right to conduct such sales on any Grantor’s
premises or elsewhere and shall have the right to use any Grantor’s premises
without charge for such time or times as Asta Group deems necessary or
advisable.

 



--------------------------------------------------------------------------------



 



          Subject to the terms of the Intercreditor Agreements and the Guaranty,
if any Event of Default shall have occurred and is continuing, each Grantor
further agrees, after such notice, at Asta Group’s request, to assemble the
Collateral and make it available to Asta Group at a place or places designated
by Asta Group which are reasonably convenient to Asta Group and such Grantor,
whether at such Grantor’s premises or elsewhere. Subject to the terms of the
Intercreditor Agreements, after such notice, until Asta Group is able to effect
a sale, lease, or other disposition of Collateral, Asta Group shall have the
right to hold or use Collateral, or any part thereof, to the extent that it
deems appropriate for the purpose of preserving Collateral or its value or for
any other purpose deemed appropriate by Asta Group. Asta Group shall have no
obligation to any Grantor to maintain or preserve the rights of such Grantor as
against third parties with respect to Collateral while Collateral is in the
possession of Asta Group. Subject to the terms of the Intercreditor Agreements,
Asta Group may, if it so elects, seek the appointment of a receiver or keeper to
take possession of Collateral and to enforce any of Asta Group’s remedies (for
the benefit of Asta Group), with respect to such appointment without prior
notice or hearing as to such appointment. Asta Group shall apply the net
proceeds of any such collection, recovery, receipt, appropriation, realization
or sale to the Guaranteed Obligations as provided in the Notes, and only after
so paying over such net proceeds, and after the payment by Asta Group of any
other amount required by any provision of law, need Asta Group account for the
surplus, if any, to any Grantor. To the maximum extent permitted by applicable
law, each Grantor waives all claims, damages, and demands against Asta Group
arising out of the repossession, retention or sale of the Collateral except such
as arise solely out of the gross negligence or willful misconduct of Asta Group
as finally determined by a court of competent jurisdiction. Each Grantor agrees
that ten (10) days prior notice by Asta Group of the time and place of any
public sale or of the time after which a private sale may take place is
reasonable notification of such matters. Grantors shall remain liable for any
deficiency if the proceeds of any sale or disposition of the Collateral are
insufficient to pay all Guaranteed Obligations, including any attorneys’ fees
and other expenses incurred by Asta Group to collect such deficiency.
               (b) Except as otherwise specifically provided herein, each
Grantor hereby waives presentment, demand, protest or any notice (to the maximum
extent permitted by applicable law) of any kind in connection with this Security
Agreement or any Collateral.
               (c) To the extent that applicable law imposes duties on Asta
Group to exercise remedies in a commercially reasonable manner, each Grantor
acknowledges and agrees that it is not commercially unreasonable for Asta Group
(i) to fail to incur expenses reasonably deemed significant by Asta Group to
prepare Collateral for disposition, (ii) to fail to obtain third party consents
for access to Collateral to be disposed of, or to obtain or, if not required by
other law, to fail to obtain governmental or third party consents for the
collection or disposition of Collateral to be collected or disposed of, (iii) to
fail to exercise collection remedies against account debtors or other Persons
obligated on Collateral or to remove Liens on or any adverse claims against
Collateral, (iv) to exercise collection remedies against account debtors and
other Persons obligated on Collateral directly or through the use of collection
agencies and other collection specialists, (v) to advertise dispositions of
Collateral through publications or media of general circulation, whether or not
the Collateral is of a specialized nature, (vi) to contact other Persons,
whether or not in the same business as the Grantor, for expressions of interest
in acquiring all or any portion of such Collateral, (vii) to hire one or more
professional auctioneers

 



--------------------------------------------------------------------------------



 



to assist in the disposition of Collateral, whether or not the Collateral is of
a specialized nature, (viii) to dispose of Collateral by utilizing internet
sites that provide for the auction of assets of the types included in the
Collateral or that have the reasonable capacity of doing so, or that match
buyers and sellers of assets, (ix) to dispose of assets in wholesale rather than
retail markets, (x) to disclaim disposition warranties, such as title,
possession or quiet enjoyment, (xi) to purchase insurance or credit enhancements
to insure Asta Group against risks of loss, collection or disposition of
Collateral or to provide to Asta Group a guaranteed return from the collection
or disposition of Collateral, or (xii) to the extent deemed appropriate by Asta
Group, to obtain the services of other brokers, investment bankers, consultants
and other professionals to assist Asta Group in the collection or disposition of
any of the Collateral. Each Grantor acknowledges that the purpose of this
Section 6(c) is to provide non-exhaustive indications of what actions or
omissions by Asta Group would not be commercially unreasonable in Asta Group’s
exercise of remedies against the Collateral and that other actions or omissions
by Asta Group shall not be deemed commercially unreasonable solely on account of
not being indicated in this Section 6(c). Without limitation upon the foregoing,
nothing contained in this Section 6(c) shall be construed to grant any rights to
any Grantor or to impose any duties on Asta Group that would not have been
granted or imposed by this Security Agreement or by applicable law in the
absence of this Section 6(c).
               (d) Asta Group shall not be required to make any demand upon, or
pursue or exhaust any of their rights or remedies against, any Grantor, any
other obligor, guarantor, pledgor or any other Person with respect to the
payment of the Guaranteed Obligations or to pursue or exhaust any of their
rights or remedies with respect to any Collateral therefore or any direct or
indirect guarantee thereof. Asta Group shall not be required to marshal the
Collateral or any guarantee of the Guaranteed Obligations or to resort to the
Collateral or any such guarantee in any particular order, and all of its and
their rights hereunder or under any other Guarantor Security Document shall be
cumulative. To the extent it may lawfully do so, each Grantor absolutely and
irrevocably waives and relinquishes the benefit and advantage of, and covenants
not to assert against Asta Group, any valuation, stay, appraisement, extension,
redemption or similar laws and any and all rights or defenses it may have as a
surety now or hereafter existing which, but for this provision, might be
applicable to the sale of any Collateral made under the judgment, order or
decree of any court, or privately under the power of sale conferred by this
Security Agreement, or otherwise.
          7. GRANT OF LICENSE TO USE INTELLECTUAL PROPERTY COLLATERAL. For the
purpose of enabling Asta Group to exercise rights and remedies under Section 6
hereof (including, without limiting the terms of Section 6 hereof, in order to
take possession of, hold, preserve, process, assemble, prepare for sale, market
for sale, sell or otherwise dispose of the Collateral) at such time as Asta
Group shall be lawfully entitled to exercise such rights and remedies, each
Grantor hereby grants to Asta Group an irrevocable (until payment in full in
cash and performance of all the Guaranteed Obligations (other than any
indemnification obligations), nonexclusive license (exercisable without payment
of royalty or other compensation to such Grantor) to use, license or sublicense
any Intellectual Property now owned or hereafter acquired by such Grantor, and
wherever the same may be located, and including in such license access to all
media in which any of the licensed items may be recorded or stored and to all
computer software and programs used for the compilation or printout thereof, all
without compensation to Grantor.

 



--------------------------------------------------------------------------------



 



          8. LIMITATION ON COLLATERAL AGENT’S AND SECURED PARTIES’ DUTY IN
RESPECT OF COLLATERAL. Asta Group shall use reasonable care with respect to the
Collateral in its possession or under its control. Asta Group shall not have any
other duty as to any Collateral in its possession or control or in the
possession or control of any agent or nominee of Asta Group, or any income
thereon or as to the preservation of rights against prior parties or any other
rights pertaining thereto.
          9. REINSTATEMENT. This Security Agreement shall remain in full force
and effect and continue to be effective should any petition be filed by or
against any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Guaranteed
Obligations, or any part thereof, is, pursuant to applicable law, rescinded or
reduced in amount, or must otherwise be restored or returned by any obligee of
the Guaranteed Obligations, whether as a “voidable preference,” “fraudulent
conveyance,” or otherwise, all as though such payment or performance had not
been made. In the event that any payment, or any part thereof, is rescinded,
reduced, restored or returned, the Guaranteed Obligations shall be reinstated
and deemed reduced only by such amount paid and not so rescinded, reduced,
restored or returned.
          10. NOTICES. All notices and other communications provided for
hereunder shall be in writing or by facsimile and, if to any other party hereto,
transmitted or delivered to it, addressed to it at the address specified for it
on the signature page hereto or as to any party at such other address as shall
be designated by such party in a written notice to each other party complying as
to delivery with the terms of this Section. All such notices and other
communications shall if properly addressed and sent by pre-paid courier service,
be deemed given when received; any notice or other communication, if transmitted
by facsimile, shall be deemed given when transmitted and receipt thereof has
been confirmed by telephone or electronic means.
          11. SEVERABILITY. Whenever possible, each provision of this Security
Agreement shall be interpreted in a manner as to be effective and valid under
applicable law, but if any provision of this Security Agreement shall be
prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity without invalidating
the remainder of such provision or the remaining provisions of this Security
Agreement. This Security Agreement is to be read, construed and applied together
with the Guarantor Security Documents which, taken together, set forth the
complete understanding and agreement of Asta Group and Grantors with respect to
the matters referred to herein and therein. Except as otherwise specifically
provided, if any provision contained in this Security Agreement or any other
Guarantor Security Document conflicts with any provision in the Notes, the
provision in the Notes shall govern and control.
          12. NO WAIVER; CUMULATIVE REMEDIES; AMENDMENTS. Asta Group shall not
by any act, delay, omission or otherwise be deemed to have waived any of its
rights or remedies hereunder, and no waiver shall be valid unless in writing,
signed by Asta Group and then only to the extent therein set forth. A waiver by
Asta Group of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy

 



--------------------------------------------------------------------------------



 



which Asta Group would otherwise have had on any future occasion. No failure to
exercise nor any delay in exercising on the part of Asta Group, any right, power
or privilege hereunder, shall operate as a waiver thereof, nor shall any single
or partial exercise of any right, power or privilege hereunder preclude any
other or future exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies hereunder provided are cumulative and may be
exercised singly or concurrently, and are not exclusive of any rights and
remedies provided by law. None of the terms or provisions of this Security
Agreement may be waived, altered, modified or amended except by an instrument in
writing, duly executed by Asta Group and the applicable party to be charged.
          13. LIMITATION BY LAW. All rights, remedies and powers provided in
this Security Agreement may be exercised only to the extent that the exercise
thereof does not violate any applicable provision of law, and all the provisions
of this Security Agreement are intended to be subject to all applicable
mandatory provisions of law that may be controlling and to be limited to the
extent necessary so that they shall not render this Security Agreement invalid,
unenforceable, in whole or in part, or not entitled to be recorded, registered
or filed under the provisions of any applicable law.
          14. CONTINUING SECURITY INTEREST. This Security Agreement shall create
a continuing security interest in the Collateral and shall remain in full force
and effect until payment in full in cash and performance of all the Guaranteed
Obligations (other than any indemnification obligations) and a release by
Grantors of all claims against Asta Group under the Guarantor Security
Documents, and so long as no suits, actions, proceedings, or claims are pending
or threatened asserting any damages, losses or liabilities that are Guaranteed
Obligations, in which case Asta Group shall deliver to the Grantors termination
statements and other documents necessary or appropriate to evidence the
termination of the Liens securing payment of the Guaranteed Obligations.
          15. SUCCESSORS AND ASSIGNS. This Security Agreement and all
obligations of Grantors hereunder shall be binding upon the successors and
assigns of each Grantor (including any debtor-in-possession on behalf of such
Grantor) and shall, together with the rights and remedies of Asta Group
hereunder, inure to the benefit of Asta Group, all future holders of any
instrument evidencing any of the Guaranteed Obligations and their respective
successors and assigns. No sales of participations, other sales, assignments,
transfers or other dispositions of any agreement governing or instrument
evidencing the Guaranteed Obligations or any portion thereof or interest therein
shall in any manner impair the Lien granted to Asta Group hereunder. No Grantor
may assign, sell, hypothecate or otherwise transfer any interest in or
obligation under this Security Agreement.
          16. COUNTERPARTS. This Security Agreement may be executed in any
number of separate counterparts, each of which shall collectively and separately
constitute one agreement. This Security Agreement may be executed by manual
signature, facsimile or, if approved in writing by Asta Group, electronic means,
all of which shall be equally valid.
          17. GOVERNING LAW. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF
THE GUARANTOR SECURITY DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND

 



--------------------------------------------------------------------------------



 



PERFORMANCE, THIS SECURITY AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL
BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE, AND
ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA. EACH GRANTOR HEREBY
CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN NEW YORK COUNTY,
CITY OF NEW YORK, NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND
DETERMINE ANY CLAIMS OR DISPUTES BETWEEN GRANTORS AND ASTA GROUP PERTAINING TO
THIS SECURITY AGREEMENT OR ANY OF THE OTHER GUARANTOR SECURITY DOCUMENTS OR TO
ANY MATTER ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR ANY OF THE
OTHER GUARANTOR SECURITY DOCUMENTS, PROVIDED, THAT ASTA GROUP AND GRANTORS
ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE OF NEW YORK COUNTY, AND, PROVIDED, FURTHER, NOTHING IN THIS
AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE ASTA GROUP FROM BRINGING SUIT
OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE ON THE
COLLATERAL OR ANY OTHER SECURITY FOR THE GUARANTEED OBLIGATIONS, OR TO ENFORCE A
JUDGMENT OR OTHER COURT ORDER IN FAVOR OF ASTA GROUP. EACH GRANTOR EXPRESSLY
SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT
COMMENCED IN ANY SUCH COURT, AND EACH GRANTOR HEREBY WAIVES ANY OBJECTION WHICH
IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM
NON CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE
RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT. EACH GRANTOR HEREBY WAIVES
PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH
ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER
PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH GRANTOR AT
THE ADDRESS SET FORTH ON ANNEX I TO THE RECEIVABLES FINANCING AGREEMENT AND THAT
SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF ACTUAL RECEIPT
THEREOF OR FIVE (5) DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE
PREPAID.
          18. WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION WITH
COMPLEX FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT DISPUTES
ARISING HEREUNDER OR RELATING HERETO BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE, THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT, OR OTHERWISE, AMONG ASTA GROUP AND GRANTORS ARISING
OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED IN CONNECTION WITH, THIS SECURITY AGREEMENT OR ANY OF

 



--------------------------------------------------------------------------------



 



THE OTHER GUARANTOR SECURITY DOCUMENTS OR THE TRANSACTIONS RELATED HERETO OR
THERETO.
          19. SECTION TITLES. The Section titles contained in this Security
Agreement are and shall be without substantive meaning or content of any kind
whatsoever and are not a part of the agreement between the parties hereto.
          20. NO STRICT CONSTRUCTION. The parties hereto have participated
jointly in the negotiation and drafting of this Security Agreement. In the event
an ambiguity or question of intent or interpretation arises, this Security
Agreement shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Security Agreement.
          21. ADVICE OF COUNSEL. Each of the parties represents to each other
party hereto that it has discussed this Security Agreement and, specifically,
the provisions of Section 17 and Section 18, with its counsel.
          22. BENEFIT OF SECURED PARTIES. All Liens granted or contemplated
hereby shall be for the benefit of Asta Group, and all proceeds or payments
realized from the Collateral in accordance herewith shall be applied to the
Guaranteed Obligations in accordance with the terms of the Guaranty.
          23. ADDITIONAL GRANTORS. The Grantors shall cause each affiliated
entity that has executed a security agreement in favor of IDB to become party to
the Guaranty and this Security Agreement as a Grantor. From time to time
subsequent to the date hereof, additional Persons may become parties hereto as
additional Grantors (each, an “Additional Grantor”), by executing a counterpart
of this Security Agreement substantially in the form of Exhibit A attached
hereto. Upon delivery of any such counterpart to Asta Group, notice of which is
hereby waived by the Grantors, each Additional Grantor shall be a Grantor and
shall be as fully a party hereto as if such Additional Grantor were an original
signatory hereto. Each Grantor expressly agrees that its obligations arising
hereunder shall not be affected or diminished by the addition or release of any
other Grantor hereunder nor by any election of Asta Group not to cause any
Credit Party (as defined in the Loan Agreement) or any other Person to become an
Additional Grantor hereunder. This Security Agreement shall be fully effective
as to any Grantor that is or becomes a party hereto regardless of whether any
other Person becomes or fails to become or ceases to be a Grantor hereunder.
          24. INTERCREDITOR AGREEMENTS. The terms of this Agreement are subject
to the provisions of the Intercreditor Agreements, if any terms of this
Agreement or the Junior Lender Intercreditor Agreement conflict with the terms
of the Senior Lender Intercreditor Agreement, the terms of the Senior Lender
Intercreditor Agreement shall govern and if the terms of this Agreement do not
conflict with the terms of the Senior Lender Intercreditor Agreement but do
conflict with the terms of the Junior Lender Intercreditor Agreement, the terms
of the Junior Lender Intercreditor Agreement shall govern.
[Signature Pages to Follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned have caused this Security
Agreement to be duly executed and delivered by its officer thereunto duly
authorized as of the date first above written.

            ASTA FUNDING ACQUISITION II, LLC, a Delaware limited liability
company
      By:   /s/ Gary Stern       Name:   Gary Stern      Title:   Manager       
PALISADES COLLECTION, L.L.C., a Delaware limited liability company
      By:   /s/ Gary Stern       Name:   Gary Stern      Title:   Manager       
ASTA FUNDING ACQUISITION I, LLC, a Delaware limited liability company
      By:   /s/ Gary Stern       Name:   Gary Stern      Title:   Manager       
PALISADES ACQUISITION IV, LLC, a Delaware limited liability company
      By:   /s/ Gary Stern       Name:   Gary Stern      Title:   Manager       
PALISADES ACQUISITION I, LLC, a Delaware limited liability company
      By:   /s/ Gary Stern       Name:   Gary Stern      Title:   Manager   

 



--------------------------------------------------------------------------------



 



            PALISADES ACQUISITION II, LLC, a Delaware limited liability company
      By:   /s/ Gary Stern       Name:   Gary Stern      Title:   Manager       
ASTA FUNDING ACQUISITION IV, LLC, a Delaware limited liability company
      By:   /s/ Gary Stern       Name:   Gary Stern      Title:   Manager       
PALISADES ACQUISITION V, LLC, a Delaware limited liability company
      By:   /s/ Gary Stern       Name:   Gary Stern      Title:   Manager       
PALISADES ACQUISITION VI, LLC, a Delaware limited liability company
      By:   /s/ Gary Stern       Name:   Gary Stern      Title:   Manager       
PALISADES ACQUISITION VII, LLC, a Delaware limited liability company
      By:   /s/ Gary Stern       Name:   Gary Stern      Title:   Manager   

 



--------------------------------------------------------------------------------



 



            PALISADES ACQUISITION VIII, LLC, a Delaware limited liability
company
      By:   /s/ Gary Stern       Name:   Gary Stern      Title:   Manager       
PALISADES ACQUISITION IX, LLC, a Delaware limited liability company
      By:   /s/ Gary Stern       Name:   Gary Stern      Title:   Manager       
PALISADES ACQUISITION X, LLC, a Delaware limited liability company
      By:   /s/ Gary Stern       Name:   Gary Stern      Title:   Manager       
PALISADES ACQUISITION XI, LLC, a Delaware limited liability company
      By:   /s/ Gary Stern       Name:   Gary Stern      Title:   Manager       
PALISADES ACQUISITION XII, LLC, a Delaware limited liability company
      By:   /s/ Gary Stern       Name:   Gary Stern      Title:   Manager   

 



--------------------------------------------------------------------------------



 



            PALISADES ACQUISITION XIII, LLC, a Delaware limited liability
company
      By:   /s/ Gary Stern       Name:   Gary Stern      Title:   Manager       
PALISADES ACQUISITION XIV, LLC, a Delaware limited liability company
      By:   /s/ Gary Stern       Name:   Gary Stern      Title:   Manager       
PALISADES ACQUISITION XV, LLC, a Delaware limited liability company
      By:   /s/ Gary Stern       Name:   Gary Stern      Title:   Manager       
PALISADES ACQUISITION XVII, LLC, a Delaware limited liability company
      By:   /s/ Gary Stern       Name:   Gary Stern      Title:   Manager       
PALISADES ACQUISITION XVIII, LLC, a Delaware limited liability company
      By:   /s/ Gary Stern       Name:   Gary Stern      Title:   Manager   

 



--------------------------------------------------------------------------------



 



            SYLVAN ACQUISITION I, LLC, a Delaware limited liability company
      By:   /s/ Gary Stern       Name:   Gary Stern      Title:   Manager       
COMPUTER FINANCE, LLC, a Delaware limited liability company
      By:   /s/ Stern Stern       Name:   Gary Stern      Title:   Manager     
  ASTAFUNDING.COM, LLC, a Delaware limited liability company
      By:   /s/ Gary Stern       Name:   Gary Stern      Title:   Manager       
ASTA COMMERCIAL, LLC, a Delaware limited liability company
      By:   /s/ Gary Stern       Name:   Gary Stern      Title:   Manager       
CITIZENS LENDING GROUP, LLC, a Delaware limited liability company
      By:   /s/ Gary Stern       Name:   Gary Stern      Title:   Manager   

 



--------------------------------------------------------------------------------



 



            VENTURA SERVICES, LLC, a Delaware limited liability company
      By:   /s/ Gary Stern       Name:   Gary Stern      Title:   Manager       
CLIFFS PORTFOLIO ACQUISITION I, LLC, a Delaware limited liability company
      By:   /s/ Gary Stern       Name:   Gary Stern      Title:   Manager       
OPTION CARD, LLC, a Colorado limited liability company
      By:   /s/ Gary Stern       Name:   Gary Stern      Title:   Manager       
VATIV RECOVERY SOLUTIONS, LLC, a Texas limited liability company
      By:   /s/ Gary Stern       Name:   Gary Stern      Title:   Manager       
ASTA GROUP
      By:   /s/ Gary Stern       Name:   Gary Stern      Title:   President   

 



--------------------------------------------------------------------------------



 



         

SCHEDULE I
to
SECURITY AGREEMENT
FINANCING STATEMENTS
[to be completed by Grantors]

 



--------------------------------------------------------------------------------



 



SCHEDULE IIA
to
SECURITY AGREEMENT
SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL
AND RECORDS CONCERNING COLLATERAL OF ASTA FUNDING ACQUISITION II, LLC

  I.   Grantor’s official name: ASTA FUNDING ACQUISITION II, LLC     II.   Type
of entity (e.g. corporation, partnership, business trust, limited partnership,
limited liability company):     III.   Organizational identification number
issued by Grantor’s state of incorporation or organization or a statement that
no such number has been issued:     IV.   State or Incorporation or Organization
of Grantor:     V.   Chief Executive Office of Grantor:

[to be completed by Grantor]

 



--------------------------------------------------------------------------------



 



SCHEDULE IIB
to
SECURITY AGREEMENT
SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL
AND RECORDS CONCERNING COLLATERAL OF PALISADES COLLECTION, L.L.C.

  I.   Grantor’s official name: PALISADES COLLECTION, L.L.C.     II.   Type of
entity (e.g. corporation, partnership, business trust, limited partnership,
limited liability company):     III.   Organizational identification number
issued by Grantor’s state of incorporation or organization or a statement that
no such number has been issued:     IV.   State or Incorporation or Organization
of Grantor:     V.   Chief Executive Office of Grantor:

[to be completed by Grantor]

 



--------------------------------------------------------------------------------



 



SCHEDULE IIC
to
SECURITY AGREEMENT
SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL
AND RECORDS CONCERNING COLLATERAL OF ASTA FUNDING ACQUISITION I, LLC

  I.   Grantor’s official name: ASTA FUNDING ACQUISITION I, LLC     II.   Type
of entity (e.g. corporation, partnership, business trust, limited partnership,
limited liability company):     III.   Organizational identification number
issued by Grantor’s state of incorporation or organization or a statement that
no such number has been issued:     IV.   State or Incorporation or Organization
of Grantor:     V.   Chief Executive Office of Grantor:

[to be completed by Grantor]

 



--------------------------------------------------------------------------------



 



SCHEDULE IID
to
SECURITY AGREEMENT
SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL
AND RECORDS CONCERNING COLLATERAL OF PALISADES ACQUISITION IV, LLC

  I.   Grantor’s official name: PALISADES ACQUISITION IV, LLC     II.   Type of
entity (e.g. corporation, partnership, business trust, limited partnership,
limited liability company):     III.   Organizational identification number
issued by Grantor’s state of incorporation or organization or a statement that
no such number has been issued:     IV.   State or Incorporation or Organization
of Grantor:     V.   Chief Executive Office of Grantor:

[to be completed by Grantor]

 



--------------------------------------------------------------------------------



 



SCHEDULE IIE
to
SECURITY AGREEMENT
SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL
AND RECORDS CONCERNING COLLATERAL OF PALISADES ACQUISITION I, LLC

  I.   Grantor’s official name: PALISADES ACQUISITION I, LLC     II.   Type of
entity (e.g. corporation, partnership, business trust, limited partnership,
limited liability company):     III.   Organizational identification number
issued by Grantor’s state of incorporation or organization or a statement that
no such number has been issued:     IV.   State or Incorporation or Organization
of Grantor:     V.   Chief Executive Office of Grantor:

[to be completed by Grantor]

 



--------------------------------------------------------------------------------



 



SCHEDULE IIF
to
SECURITY AGREEMENT
SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL
AND RECORDS CONCERNING COLLATERAL OF PALISADES ACQUISITION II, LLC

  I.   Grantor’s official name: PALISADES ACQUISITION II, LLC     II.   Type of
entity (e.g. corporation, partnership, business trust, limited partnership,
limited liability company):     III.   Organizational identification number
issued by Grantor’s state of incorporation or organization or a statement that
no such number has been issued:     IV.   State or Incorporation or Organization
of Grantor:     V.   Chief Executive Office of Grantor:

[to be completed by Grantor]

 



--------------------------------------------------------------------------------



 



SCHEDULE IIG
to
SECURITY AGREEMENT
SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL
AND RECORDS CONCERNING COLLATERAL OF CLIFFS PORTFOLIO ACQUISITION I, LLC

  I.   Grantor’s official name: CLIFFS PORTFOLIO ACQUISITION I, LLC     II.  
Type of entity (e.g. corporation, partnership, business trust, limited
partnership, limited liability company):     III.   Organizational
identification number issued by Grantor’s state of incorporation or organization
or a statement that no such number has been issued:     IV.   State or
Incorporation or Organization of Grantor:     V.   Chief Executive Office of
Grantor:

[to be completed by Grantor]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
COUNTERPART TO SECURITY AGREEMENT
          This counterpart, dated                    ,200___, is delivered
pursuant to Section 23 of that certain Security Agreement dated as
of                               , 2009 (as from time to time amended, modified
or supplemented, the “ Security Agreement”; the terms defined therein and not
otherwise defined herein being used as therein defined), among the grantors
signatory thereto, [additional Grantors] and Asta Group. The undersigned hereby
agrees (i) that this counterpart may be attached to the Security Agreement, and
(ii) that the undersigned will comply with and be subject to, including
representations and warranties, all the terms and conditions of the Security
Agreement as if it were an original signatory thereto.
[NAME OF ADDITIONAL GRANTOR]

A-1 